IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 73 EM 2020
                                                :
                       Respondent               :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 MALIK DIGGS,                                   :
                                                :
                       Petitioner               :

                                        ORDER


PER CURIAM

       AND NOW, this 21st day of December, 2020, the “Application for Leave to File

Nunc Pro Tunc Petition for Allowance of Appeal,” which seeks both reinstatement of

Petitioner’s right to file a Petition for Allowance of Appeal and appointment of new

appellate counsel, is GRANTED. This matter is REMANDED to the Court of Common

Pleas of Philadelphia County for it to appoint a new attorney to represent Petitioner on

allocatur review. The Court of Common Pleas of Philadelphia County is ORDERED to

enter its order regarding this remand within 21 days and to notify this Court promptly of

the entry of that order.

       The Prothonotary is DIRECTED to serve this Court’s order on the President Judge

of the Court of Common Pleas of Philadelphia County.